Foster, J.
Motion to vacate several judgments entered herein and to direct that one judgment be entered with one bill of costs. It appears these several causes of action were consolidated by an order of this court, and that no reservation as to costs was made in said order. The plaintiff has entered several judgments, and has taxed costs in each judgment, with the exception that only one trial fee and single witness fees have been taxed. Several authorities have been submitted which apparently are in conflict, at least to some extent. I adopt the rule laid down in Kelley v. Kelley (123 Misc. 583), which holds in effect that, where actions are consolidated they cease to exist, and in place thereof only one action is pending. It logically follows, therefore, that, unless a reservation as to costs in the several actions is made in the order of consolidation, such costs cannot thereafter be taxed.
Motion granted, without costs.